UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment 1 CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 9, 2010 AUDIOVOX CORPORATION (Exact name of registrant as specified in itscharter) Delaware 0-28839 (State or other jurisdiction of incorporation) (Commission File Number) 13-1964841 (I.R.S. Employer Identification No.) 180 Marcus Blvd., Hauppauge, New York (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code (631) 231-7750 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of file following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(e)) Page 1 of 2 Explanatory Note On February 11, 2010, Audiovox Corporation (the “Company”) filed a Current Report on Form 8-K with the Securities and Exchange Commission (the “Original Filing”) which Original Filing, although signed by Charles M. Stoehr, Chief Financial Officer of the Company on February 9, 2010, was not filed with a conformed signature.The Company is filing this 8-K/A to clarify that the Original Filing was signed and except as described above, no other changes have been made to the Original Filing, and this Form 8-K/A does not modify or update any other information in the Original Filing. Item 8.01Other Events. On February 9, 2010, the Company issued a press release announcing that its newly formed wholly owned subsidiary, Invision Automotive Systems, Inc., had acquired the assets of Invision Industries Inc., a leading manufacturer of rear seat entertainment systems. The information furnished under Item 8.01, including Exhibits 99.1, shall not be deemed to be filed for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any registration statement filed under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. EXHIBITS Exhibit No. Description Press Release dated February 9, 2010, relating to Audiovox Corporation’s wholly owned subsidiary, Invision Automotive Systems, Inc.’s, acquisition of Invision Industries Inc. (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, theregistrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AUDIOVOX CORPORATION (Registrant) Date: February 9, 2010BY: /s/ Charles M. Stoehr Charles M. Stoehr Senior Vice President and Chief Financial Officer Page 2 of 2
